DETAILED ACTION
This Office Action is in response to an application filed on 08/14/2020. This application is in condition for allowance except for the following formal matters cited in the specification.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex_Parte_Quayle_Action
This application is in condition for allowance except for the following formal matters: 

Specification Objections
The disclosure is objected to because of the following informalities: 
“First peripheral internal electrode” is designate as 40f instead of 40a in ¶[0045].
 “First inside internal electrode” is designate as 42b instead of indicating “second inside internal electrode 42b” in ¶[0045].
“First peripheral internal electrode” is designate as 40b instead of indicating “second peripheral internal electrode 40b” in ¶[0045].
“First internal electrode layer” is designate as 16b instead of indicating “second internal electrode layer 16b” in ¶[0045]

Appropriate correction is required as well as no new matter should be entered.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the specification objections set forth in this Office Action.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847